Case: 4:17-cv-02498-AGF Doc. #: 102 Filed: 12/26/18 Page: 1 of 4 PageID #: 1115



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

SARAH MOLINA, et al.,                         )
                                              )
                       Plaintiffs,            )
                                              )       Case No.: 4:17-cv-2498 AGF
       v.                                     )
                                              )
CITY OF ST. LOUIS, MISSOURI, et al.,          )
                                              )
                       Defendants.            )

         Plaintiffs’ Supplemental Memorandum Regarding Their Motion to Compel

       Plaintiffs respectfully submit the following memorandum on the status of the discovery

dispute that is the subject of their pending motion to compel and the Court’s order dated

December 3, 2018.

       In response to the Court’s orders concerning attorney emails and potential modification

of the protective order, Plaintiffs have reiterated their agreement that emails sent to or from the

City’s attorneys or paralegals may be excluded from email searches. Plaintiffs also consent to an

initial more pro forma privilege log than would typically be required, see, e.g., Fid. Nat. Title

Ins. Co. v. Captiva Lake Investments, LLC, No. 4:10-CV-1890 CEJ, 2012 WL 3562207, at *3

(E.D. Mo. Aug. 17, 2012), and request only that they be provided an email log with

sender/recipient(s) and date. Plaintiffs have also expressed their willingness to modify of the

protective order to make inadvertent-waiver protections more explicit. The parties have agreed

that the City will propose language that it feels comfortable with, and Plaintiffs will promptly

review the City’s proposal. That additional language should resolve the City’s concern about the

risk that privileged communications among non-legal personnel could be included in the

produced emails. In light of the technological limitations of retrieving emails from the non-police




                                                  1
Case: 4:17-cv-02498-AGF Doc. #: 102 Filed: 12/26/18 Page: 2 of 4 PageID #: 1116



server, Plaintiffs have also provided a short list of non-police offices 1 that are likely to yield

responsive communications. Plaintiffs have further requested an organizational chart so that the

searches of those offices’ emails can be narrowed to the holders of specific positions.

        However, other than emails containing their own names, Plaintiffs still have not received

from the City any responsive emails and remain concerned about scheduling depositions and

meeting the global discovery deadline in five weeks. The City has now used its in-house de-

duplication capability on its police server and can predict how long it will take to re-run those

searches with legal email addresses excluded. Plaintiffs therefore requested a timeframe for the

production of emails so that they can schedule the remaining depositions. But the City pointed

out that it had “not agreed to provide the results to Searches 1, 2, and 4 nor has it been ordered

to,” but rather that the parties were instead merely setting conditions for any future email

searches.

        Plaintiffs continue to believe that the searches they proposed are appropriate. For

example, it is relevant how much City personnel discuss chemical agents outside of the protest

context, because the contrast between how often officers discuss the deployment of chemical

agents in other situations and how often they discuss the deployment of chemical agents in

perceived anti-police protests tends to show the City has customs of engaging the unreasonable

use of chemical agents as a means of viewpoint retaliation. For the reasons they discussed in

their briefing on their motion to compel, Plaintiffs believe the emails they sought are available

exclusively to the City, relevant, and important to proving their cause of action under Monell—

which explicitly includes custom claims—and that the burden of producing the emails will be




1
        That list was: the sheriff’s office, the mayor’s office, the civil rights enforcement agency,
the streets department, and the office of the director of public safety.


                                                   2
Case: 4:17-cv-02498-AGF Doc. #: 102 Filed: 12/26/18 Page: 3 of 4 PageID #: 1117



largely alleviated by de-duplication, exclusion of legal personnel, an abridged privilege log, and

robust protections for inadvertent waiver.

                                                     Respectfully submitted,

                                                     /s/ Anthony E. Rothert
                                                     Anthony E. Rothert, #44827MO
                                                     Jessie Steffan, #64861MO
                                                     Omri E. Praiss, #41850
                                                     ACLU of Missouri Foundation
                                                     906 Olive Street, Suite 1130
                                                     St. Louis, MO 63101
                                                     Phone: 314-652-3114
                                                     Fax: 314-652-3112
                                                     arothert@aclu-mo.org
                                                     jsteffan@aclu-mo.org
                                                     opraiss@aclu-mo.org

                                                     Gillian R. Wilcox, #61278MO
                                                     ACLU of Missouri Foundation
                                                     406 W. 34th Street, Suite 420
                                                     Kansas City, Missouri 64111
                                                     Phone: (816) 470-9938


                                                     Attorneys for Plaintiffs




                                                 3
Case: 4:17-cv-02498-AGF Doc. #: 102 Filed: 12/26/18 Page: 4 of 4 PageID #: 1118



                               CERTIFICATE OF SERVICE
      I certify that a copy of the foregoing was filed electronically and served by operation of

the CM/ECF system on all counsel of record on December 25, 2018.

                                                    /s/ Anthony E. Rothert




                                               4
